UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1402


CRIST LADICOS,

                  Plaintiff - Appellant,

             v.

OLD DOMINION UNIVERSITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:09-cv-00120-RBS-TEM)


Submitted:    June 22, 2009                 Decided:   June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Crist Ladicos, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Crist   Ladicos   seeks   to    appeal      the    district     court’s

order dismissing his complaint without prejudice for failure to

state a claim.         On appeal, we confine our review to the issues

raised    in    the    Appellant’s   brief.         See    4th     Cir.   R.    34(b).

Because    Ladicos’      brief   alleges      no    error        committed     by   the

district       court    in   dismissing       his   complaint,        Ladicos       has

forfeited appellate review of the court’s order.                       Accordingly,

we affirm the district court’s order.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid in the decisional process.

                                                                             AFFIRMED




                                         2